Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 1 of 14 PageID# 9776




                          Exhibit 4
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 2 of 14 PageID# 9777



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division
  ____________________________________
                                        )
  Anas ELHADY, et al.,                  )
                                        )
        Plaintiffs,                     )
                                        )
  v.                                    )     Case No. 1:16-cv-375 (AJT/JFA)
                                        )
  CHARLES H. KABLE, et al.,             )
                                        )
        Defendants.                     )
  ____________________________________)

                         DECLARATION OF DEBORAH O. MOORE

  I, Deborah O. Moore, hereby declare as follows pursuant to 28 U.S.C. § 1746:

     1. I am the Branch Manager of the Transportation Security Redress Branch in the Office of

         Civil Rights and Civil Liberties, Ombudsman and Traveler Engagement at the

         Transportation Security Administration (TSA) of the Department of Homeland Security

         (DHS). I have held this position since June 16, 2013. As part of my official duties, I am

         responsible for the management of the DHS Traveler Redress Inquiry Program (DHS

         TRIP). The statements made within this Declaration are based upon my personal

         knowledge and information made available to me in my official capacity.

     2. Below I provide a brief history of DHS TRIP. I then describe the current DHS TRIP

         redress process applicable to individuals in the Terrorist Screening Database (TSDB) and

         the effect that additional procedures would have on DHS TRIP’s operations. Finally, I

         briefly describe each Plaintiff’s redress history with DHS TRIP.

         A.     DHS TRIP Background

     3. In 2007, Congress directed the Secretary of Homeland Security (Secretary) to establish a

         timely and fair redress process for travelers who believe they have been delayed or

         prohibited from boarding a commercial aircraft because they have been wrongly

                                                 1
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 3 of 14 PageID# 9778



        identified as a threat under the regimes utilized by the TSA, U.S. Customs and Border

        Protection (CBP), or any other office or component of DHS. See 49 U.S.C. § 44926(a).

        Congress further directed the Secretary to establish an “Office of Appeals and Redress”

        to implement, coordinate, and execute the redress process. Id. § 44926(b). This office is

        required to include representatives from TSA, CBP, and such offices and components of

        DHS as the Secretary determines appropriate. Id. Additionally, Congress directed the

        Administrator of TSA to create a process to enable airline passengers who are delayed or

        prohibited from boarding a flight because TSA’s “passenger prescreening system

        determined that they might pose a security threat to appeal such determination and

        correct information contained in the system” as necessary. Id. § 44903(j)(2)(C)(iii)(I).

     4. In February 2007, DHS TRIP was officially launched as the central processing point for

        redress inquiries. On December 10, 2007, the Secretary designated the TSA Office of

        Transportation Security and Redress, currently known as the Transportation Security

        Redress Branch, as both the lead agent to manage DHS TRIP and the statutorily-required

        “Office of Appeals and Redress.”

     5. Multiple federal agencies play a role in the regimes utilized by DHS components to

        identify possible threats to transportation and national security. DHS TRIP serves an

        important function by providing the traveling public with a single point of contact for a

        wide variety of complaints and inquiries regarding travel difficulties, such as the

        following: delayed or denied airline boarding; delayed or denied entry into the United

        States at a port of entry; or being told that personal information on travel documents was

        incomplete or inaccurate.




                                                 2
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 4 of 14 PageID# 9779



     6. DHS TRIP receives approximately 19,000 inquiries annually. For approximately 15,000

        of those inquiries, the applicant submits all required documentation and DHS TRIP issues

        a final determination letter. DHS TRIP administratively closes approximately 4,000 of

        those inquiries due to the applicant’s failure to submit required documentation.

        B.      DHS TRIP Procedures

     7. Travelers who have experienced a screening-related travel difficulty, including those who

        believe that they experienced such problems because they were wrongly identified as a

        threat, may submit a Traveler Inquiry Form to DHS TRIP. The Traveler Inquiry Form

        prompts travelers to describe their particular experience, produce documentation related

        to the subject inquiry as necessary, provide at least one piece of government-issued photo

        identification documentation, and provide a contact to which a response may be directed.

        Travelers may also provide any comments or additional information that they deem

        relevant to the inquiry, including any exculpatory information.

     8. When a traveler files an inquiry with DHS TRIP online, the system automatically

        provides the traveler a Redress Control Number (RCN), which helps the traveler monitor

        the progress of the inquiry. The RCN matches the traveler to the results of his or her

        redress case within the DHS TRIP case management system. An additional feature of the

        RCN is that once a traveler’s case is closed, he or she may use the RCN when making

        future air travel reservations. In conjunction with TSA’s Secure Flight Program, airlines

        have modified their reservation systems to allow an individual with a RCN to enter it into

        the reservation system to prevent the individual from being misidentified.

     9. Upon receipt of a Traveler Inquiry Form, DHS TRIP reviews the information submitted

        by the traveler and evaluates each inquiry to determine which DHS components or other



                                                 3
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 5 of 14 PageID# 9780



          governmental agencies have equities in the issues underlying the claimed travel

          difficulties. In addition to reviewing the traveler’s submission, DHS TRIP also reviews

          relevant government databases, including TECS 1 and Secure Flight. 2 DHS TRIP will

          then refer the inquiries to the appropriate DHS TRIP components and any other

          governmental agencies with equities.

      10. If a traveler experienced problems because he or she was “misidentified” – i.e., the

          traveler’s name is the same as or similar to the name of a different individual who is

          included in the Terrorist Screening Database (TSDB) – then DHS TRIP, in coordination

          with all relevant government agencies, attempts to prevent future misidentification by

          updating or correcting information in the traveler’s record, or taking other action as

          warranted.

      11. In the small fraction of cases in which DHS TRIP determines that a traveler is an exact or

          possible match to an identity in the TSDB, DHS TRIP refers the matter to the Redress

          Office at the Terrorist Screening Center (TSC). The TSC maintains the TSDB, of which

          the No Fly List, Selectee List, and Expanded Selectee List are subsets. Approximately 98

          percent of DHS TRIP inquiries have no connection with any identity in the TSDB.

      12. When a traveler’s redress inquiry is referred to the TSC Redress Office and the traveler is

          a confirmed match to the TSDB, TSC reviews the available derogatory and exculpatory

          information about the traveler, including any information provided by the traveler as a

          part of the inquiry, to make a new determination as to whether the individual continues to



  1
    TECS is the principal system used by CBP officers at the border to assist with screening and determinations
  regarding admissibility of arriving persons.
  2
   Secure Flight is TSA’s risk-based passenger prescreening program that enhances security by identifying low and
  high-risk passengers before they arrive at the airport by matching their names against trusted traveler lists and
  watchlists.

                                                           4
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 6 of 14 PageID# 9781



             satisfy the standard for inclusion in the TSDB and its subsets. The Redress Office

             consults with other agencies, as appropriate. Upon the conclusion of that review, the

             TSC Redress Office notifies DHS TRIP of the outcome of the review. 3 When

             appropriate, the DHS TRIP redress process will result in removal of a traveler from the

             TSDB and/or one of its subsets.

        13. Once all relevant agencies have reviewed a traveler’s redress inquiry and record and

             completed their review, DHS TRIP issues a determination letter to the traveler.

        14. In light of national security and law enforcement interests, the determination letter

             generally provides the results of the individual’s redress inquiry without disclosing

             whether the traveler was, or is, included in a federal watchlist used by TSA for passenger

             pre-boarding screening (including the TSDB and its subsets) or revealing other sensitive

             information. DHS TRIP does not disclose Sensitive Security Information (SSI), 4 law

             enforcement sensitive information, or classified information to applicants.

        15. In the event that an individual is, in fact, in the TSDB, the underlying information used to

             determine that placement is usually derived from sensitive information, such as law

             enforcement information, SSI, and classified information. Disclosure of an individual’s

             TSDB status and reasons therefore would significantly undermine the government’s

             counterterrorism efforts. Accordingly, DHS TRIP does not reveal an individual’s TSDB

             status or reasons for such status, if any, when providing a final determination. 5


  3
    DHS TRIP provides additional procedures to U.S. citizens and lawful permanent residents on the No Fly List,
  further explained below, which may result in the TSA Administrator removing the individual from or maintaining
  the individual on the No Fly List.
  4
      See 49 U.S.C. § 114(r) and 49 C.F.R. part 1520.
  5
   In certain limited circumstances, a U.S. citizen or lawful permanent resident who is denied boarding may learn of
  his or her status on the No Fly List after filing an inquiry with DHS TRIP about the denial of boarding, as further
  explained below.

                                                           5
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 7 of 14 PageID# 9782



     16. The redress procedures that apply to individuals in the TSDB provide those individuals

        with a means to impart exculpatory information that, in turn, is reviewed at multiple

        levels. During that process multiple federal officials carefully review the available

        information, including exculpatory information that is possessed by the nominator and/or

        submitted by the traveler, to assess whether continued placement on the TSDB is

        warranted. This redress process is robust and results in changes to TSDB status, as

        appropriate, including complete removal from the TSDB if the standard for inclusion in

        the TSDB is no longer satisfied.

        C.      Impact of Additional Procedures

     17. In 2014, the government revised the DHS·TRIP procedures for U.S. citizens and lawful

        permanent residents (collectively, U.S. persons) who make redress inquiries regarding the

        denial of aircraft boarding. To qualify for additional procedures, the individual must be a

        U.S. person who (a) purchases an airline ticket; (b) is denied boarding that flight; (c)

        subsequently files a redress inquiry regarding the denial of boarding with DHS TRIP; (d)

        provides all information and documentation required by DHS TRIP; and (e) is

        determined to be appropriately on the No Fly List. A U.S. person who satisfies all of

        these criteria will be informed that he or she is on the No Fly List and provided an

        opportunity to request additional information, which may include, to the extent consistent

        with national security and law enforcement interests, an unclassified summary of

        information supporting the individual’s placement on the No Fly List.

     18. In addition to the harms to national security described in the Declaration of Hao-y Tran

        Froemling, providing the same or similar procedures to individuals selected for enhanced

        screening due to TSDB status would impose a substantial administrative burden on DHS



                                                  6
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 8 of 14 PageID# 9783



        TRIP. The current process for U.S. persons on the No Fly List is time intensive and

        requires the full attention of several full time DHS TRIP employees, including an

        Enhanced Redress and Appeals Manager. U.S. persons on the No Fly List who request

        additional information represent a very small portion of the total number of applicants to

        DHS TRIP. Notwithstanding the small size of this population, a significant proportion of

        DHS TRIP’s resources are required to address these redress inquiries, leaving DHS TRIP

        with limited resources to address all other redress inquiries. Expanding the scope of

        application of the enhanced procedures would result in substantial delays for all redress

        applicants.

     19. In particular, providing unclassified summaries of information supporting placement on

        the No Fly List is an extremely time-intensive process that requires review by, and inter-

        agency coordination among, numerous DHS TRIP employees, TSA Intelligence

        Analysts, TSA Chief Counsel attorneys, DHS offices, TSC, TSDB nominators, and other

        agencies with equities. Aside from the harm to national security in confirming who is in

        the TSDB, requiring this process for more than the limited subset of U.S. persons on the

        No Fly list who qualify for the enhanced redress procedures described above would result

        in a great strain on DHS TRIP’s limited resources and difficulty meeting its statutory

        mandate to provide a timely and fair redress process.

     20. Based on the number of inquiries recently submitted to DHS TRIP, if the enhanced

        redress process for U.S. persons on the No Fly List were applied to U.S. persons who

        receive enhanced screening as a result of TSDB status, DHS TRIP estimates its workload

        for enhanced redress cases would dramatically increase by more than 1,400 percent. This

        would lead to an impact in DHS TRIP’s ability to provide a fair and timely process for all



                                                 7
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 9 of 14 PageID# 9784



           applicants, including the 98 percent of applicants who are cleared of any connection to

           the TSDB.

           D.       Plaintiffs’ DHS TRIP History

      21. Below I describe the redress history for each Plaintiff. 6 In summary, plaintiffs Osama

           Hussein Ahmed, Ahmad Ibrahim Al Halabi, Saleem Ali, Mark Amri, Samir Anwar,

           Shahir Anwar, John Doe No. 2, John Doe No. 4, Anas Elhady, Ausama El-Huzayel,

           Zuhair El‐Shwehdi, Murat Frljuckic, Yaseen Kadura, Muhammad Yahya Khan, Adnan

           Khalil Shaout, Hassan Shibly, and Donald Thomas submitted inquiries to DHS TRIP and

           DHS TRIP issued final determination letters in response to those inquiries. 7

      22. DHS TRIP has no record of receiving any inquiry from plaintiffs Ibrahim Awad, Baby

           Doe 2, John Doe No. 3, Hassan Fares, or Wael Hakmeh. 8

      23. DHS TRIP administratively closed an inquiry from plaintiff Michael Edmund Coleman

           due to his failure to provide all required documentation and has no record of receiving

           any subsequent inquiry from him.

      24. Osama Hussein Ahmed completed a DHS TRIP traveler inquiry form on April 20, 2011,

           related to enhanced screening. DHS TRIP issued a final determination letter in response

           to that inquiry on or about October 4, 2011. 9



  6
    For purposes of the information described in this section, DHS TRIP conducted searches of its Redress
  Management System (RMS) on February 8, 2019 and February 15, 2019.
  7
   Unless otherwise specified, the final determination letters received by each plaintiff contained the information
  described in paragraph 14.
  8
   DHS TRIP is unable to receive inquiries via email that exceed 10 megabytes (MB). In the event an inquiry in
  excess of 10 MB is submitted via email, DHS TRIP will not receive the email. DHS TRIP encourages applicants to
  send separate e-mails with attachments using the same subject line if the size exceeds 10 MB. Documentation may
  also be submitted to DHS TRIP via US Mail.
  9
   The determination letter sent to Plaintiff Ahmed was mistakenly dated August 24, 2011, due to the date not being
  updated.

                                                            8
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 10 of 14 PageID# 9785



      25. Ahmad Ibrahim Al Halabi first submitted a DHS TRIP inquiry on May 9, 2012, related to

         enhanced screening. DHS TRIP issued a final determination letter in response to that

         inquiry on or about October 15, 2012. Al Halabi submitted a second DHS TRIP inquiry

         on July 1, 2014, related to enhanced screening. DHS TRIP issued a final determination

         letter in response to that inquiry on or about September 30, 2014. Al Halabi submitted a

         third DHS TRIP inquiry on October 14, 2015, related to enhanced screening. DHS TRIP

         issued a final determination letter in response to that inquiry on or about February 26,

         2016.

      26. Saleem Ali submitted a DHS TRIP inquiry on March 15, 2011, related to travel

         difficulties. DHS TRIP issued a final determination letter in response to that inquiry on

         or about March 30, 2011.

      27. Mark Amri submitted a DHS TRIP inquiry on March 4, 2016, related to a denial of

         boarding. DHS TRIP issued a final determination letter in response to that inquiry on or

         about September 1, 2016, which stated, “At this time the U.S. Government knows of no

         reason, related to your inquiry, that you should be unable to fly.”

      28. Samir Anwar completed a DHS TRIP traveler inquiry form on July 9, 2014, related to

         enhanced screening. DHS TRIP issued a final determination letter in response to that

         inquiry on or about August 7, 2014.

      29. Shahir Anwar completed a DHS TRIP traveler inquiry form on November 3, 2014,

         related to enhanced screening. DHS TRIP issued a final determination letter in response

         to that inquiry on or about March 23, 2015.

      30. DHS TRIP has conducted a search of its records and found no DHS TRIP inquiry

         submitted for plaintiff Ibrahim Awad.



                                                  9
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 11 of 14 PageID# 9786



      31. Michael Edmund Coleman submitted a DHS TRIP inquiry on October 1, 2015, related to

         travel delays. DHS TRIP administratively closed this inquiry on or about November 2,

         2015, due to plaintiff Coleman’s failure to submit required documentation. DHS TRIP

         has no record of receiving any other inquiry from Plaintiff Coleman.

      32. DHS TRIP has conducted a search of its records and found no DHS TRIP inquiry

         submitted for plaintiff Baby Doe 2.

      33. John Doe No. 2 completed a DHS TRIP traveler inquiry form on December 21, 2015,

         related to travel delays. DHS TRIP issued a final determination letter in response to that

         inquiry on or about January 21, 2016.

      34. DHS TRIP has conducted a search of its records and found no DHS TRIP inquiry

         submitted for plaintiff John Doe No. 3.

      35. John Doe No. 4 submitted a DHS TRIP inquiry on August 3, 2016, related to a denial of

         boarding. DHS TRIP issued a final determination letter in response to that inquiry on or

         about September 21, 2016, which stated, “At this time the U.S. Government knows of no

         reason, related to your inquiry, that you should be unable to fly.”

      36. Anas Elhady submitted a DHS TRIP inquiry on January 27, 2015, related to enhanced

         screening. DHS TRIP issued a final determination letter in response to that inquiry on or

         about May 11, 2015.

      37. Ausama El-Huzayel submitted a DHS TRIP inquiry on April 24, 2016, related to a denial

         of boarding. DHS TRIP issued a final determination letter in response to that inquiry on

         or about December 6, 2016, which stated, “At this time the U.S. Government knows of

         no reason, related to your inquiry, that you should be unable to fly.”




                                                   10
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 12 of 14 PageID# 9787



        38. Zuhair El‐Shwehdi completed a DHS TRIP traveler inquiry form on August 18, 2016,

           related to enhanced screening. DHS TRIP issued a final determination letter in response

           to that inquiry on or about November 21, 2016.

        39. DHS TRIP has conducted a search of its records and found no DHS TRIP inquiry

           submitted for plaintiff Hassan Fares.

        40. Murat Frljuckic first completed a DHS TRIP inquiry on November 7, 2012, related to

           enhanced screening. 10 DHS TRIP issued a final determination letter in response to that

           inquiry on or about January 4, 2013. Frljuckic submitted a second DHS TRIP inquiry on

           August 18, 2014, related to enhanced screening. DHS TRIP issued a final determination

           letter in response to that inquiry on or about October 31, 2014.

        41. DHS TRIP has conducted a search of its records and found no DHS TRIP inquiry

           submitted for plaintiff Wael Hakmeh.

        42. Yaseen Kadura completed a DHS TRIP traveler inquiry form on November 21, 2012,

           related to a denial of boarding. DHS TRIP initially issued a final determination letter in

           response to that inquiry on or about May 8, 2013. DHS TRIP issued a superseding final

           determination letter on or about September 4, 2015, which stated, “At this time the U.S.

           Government knows of no reason Mr. Kadura should be unable to fly.”

        43. Muhammad Yahya Khan first submitted a DHS TRIP inquiry on January 7, 2014, related

           to enhanced screening. DHS TRIP administratively closed this inquiry on or about

           February 26, 2014, due to plaintiff Khan’s failure to submit required documentation.

           Plaintiff Khan submitted a second DHS TRIP inquiry on April 13, 2015. DHS TRIP

           issued a final determination letter in response to that inquiry on or about July 14, 2015.


   10
     Frljuckic emailed his inquiry without required documentation on January 8, 2012. He provided the required
   documentation on November 7, 2012.

                                                          11
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 13 of 14 PageID# 9788



          44. Adnan Khalil Shaout first submitted a DHS TRIP inquiry on June 28, 2011, related to

              enhanced screening. DHS TRIP issued a final determination letter in response to that

              inquiry on or about January 5, 2012. Shaout submitted a second inquiry to DHS TRIP on

              July 24, 2014, related to enhanced screening. DHS TRIP issued a final determination

              letter in response to that inquiry on or about August 19, 2014. Shaout submitted a third

              inquiry to DHS TRIP on September 16, 2015, related to enhanced screening. DHS TRIP

              issued a final determination letter in response to that inquiry on or about November 5,

              2015.

          45. Hassan Shibly first submitted an inquiry to DHS TRIP on November 30, 2009, related to

              enhanced screening. DHS TRIP issued a final determination letter in response to that

              inquiry on or about March 8, 2011. 11 Shibly subsequently submitted a DHS TRIP

              inquiry on August 26, 2013, related to travel difficulties. DHS TRIP issued a final

              determination letter in response to that inquiry on or about November 15, 2013.

          46. Donald Thomas submitted a DHS TRIP inquiry on April 22, 2016, related to enhanced

              screening. DHS TRIP issued a final determination letter in response to that inquiry on or

              about September 1, 2016.




   11
        Shibly submitted another inquiry related to this inquiry.

                                                                12
Case 1:16-cv-00375-AJT-JFA Document 299-5 Filed 03/11/19 Page 14 of 14 PageID# 9789




   DATED:      March 1, 2019
               Arlington, VA



                                      ____________________________
                                      DEBORAH O. MOORE
                                      Director, DHS TRIP & Branch Manager
                                      Transportation Security Redress Branch
                                      Civil Rights and Liberties, Ombudsman & Traveler
                                      Engagement
                                      Transportation Security Administration




                                        13
